DETAILED ACTION
This action is in response to communication filed on 2/18/2022
 	Claims 1-13 are pending.
Claims 1, 4, 5, 9 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 2/18/2022 , with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LaBosco et al. (US 2016/0021402) in view of Casparian et al. (US 2010/0007668) in view of Sivertsen et al. (US 2017/0337151).

Claim Rejections - 35 USC § 112
	The rejection presented in the previous Office Action is withdrawn in view of response filed on 2/18/2022.  However, the amendments raises new issue.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The subject matter of “selectively configuring  each GPU with a selected replaceable mobile peripheral-component-interface-express (PCI-E) module (MxM) video chip module…” is not enabling.    The specification does not provide what is the determining factor to replace the MxM video chip to base the selection process on.  The specification provides no detail or support in making a comparisons or determination to allow a logical selection to replace MxM video chip.  The selection processes appears to be arbitrary.  Examiner request further clarification.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over LaBosco et al. (US 2016/0021402) in view of Casparian et al. (US 2010/0007668) in view of Sivertsen et al. (US 2017/0337151).

Regarding claim 1, LaBosco discloses a method of high-definition (HD) video transmission, comprising steps of: 
electrically connecting a network switch to a first graphics processing unit (GPU) and a second GPU (see LaBosco; [0262]; AV NW 100 distributes AV data from one or more sources 102 to one or more sinks 110 via one or more switches 106 and networked intermediate transceiver devices functioning as transmitters 104, receivers 108, or both. Each source 102 can transmit AV data to an intermediate transceiver device functioning as a transmitter 104. Transmitter 104 relays the AV data to one or more intermediate transceiver devices functioning as receiver 108. Each of the one or more receivers 108 then transmits the AV data to AV sink 110); 
connecting said first GPU to a video source terminal and connecting said second GPU to a video receiving terminal (see LaBosco; [0262]; FIG. 1; connecting source 102 to transmitter 104 “1st GPU” and connecting sink 110 to receiver 108 “2nd GPU”); and 
on receiving HD video signals from said video source terminal through a first video transmission interface among a plurality of video transmission interfaces by said first GPU, transforming said HD video signals into a plurality of uncompressed Internet protocol (IP) signals outputting the uncompressed IP signals to the network switch through a first IP interface among a plurality of IP interfaces (see LaBosco; [0295]; The NV content is output from source 102a as HDMI, and then converted, at transmitter 104a, to a network compatible stream using various techniques depending on network capacity, network physical layer and the amount of latency that can be tolerated.    There can be a 10 Gbit infrastructure that can handle uncompressed audio/video data rates.   The audio/video content (or only audio content) is converted into a network appropriate protocol, and transmitted); and, 
on receiving said IP signals from said network switch through a second IP interface among said IP interfaces by said second GPU, 11transforming said IP signals back to said HD video signals, and outputting the HD video signals to said video receiving terminal through a second video transmission interface among said video transmission interfaces (see LaBosco; [0297-0298]; the receiver 108 receives the IP, and converts the IP data into HDMI to be able to be displayed on the sink device 110).  
However, the prior art does not explicitly disclose the following: selectively configurating each GPU with a selected replaceable mobile peripheral-component-interface-express (PCI-E) module (MxM) video chip module.
Casparian in the field of the same endeavor discloses techniques for providing scalability of multiple graphic processor units (GPU) that work together in a multi-coprocessor fashion to provide parallel graphics rendering methodology for an information handling system. In particular, Casparian teaches the following:
selectively configurating each GPU with a selected replaceable mobile peripheral-component-interface-express (PCI-E) module (MxM) video chip module (see Casparian; [0022-0223, 0029, 0036]; Interconnect 126 of graphics hub 122, data bus 128 and primary graphics card 120 may also be optionally configured to allow addition, removal or replacement of one or more GPUs 124 on the primary or secondary graphics card 120 and 144 in order to provide saleable parallel graphics rendering expansion capability, e.g., in a manner to allow primary graphics card 120 to be optionally and selectable attached to motherboard 102 (e.g., to allow the same motherboard 102 to be used to build-to-order an information handling system 200 with or without primary graphics card 120 based on customer preference or order for parallel graphics rendering capability, or to allow later or after market addition of parallel graphics rendering capability by installation of primary graphics card 120.  Further, FIG. 5 shows a scalable parallel graphics rendering circuit assembly 500 for an information handling system that includes a first graphics hub 122a with multiple ports of .times.8 data bus lanes, in this case at least three .times.8 data bus lanes for supporting at least three respective first graphics card GPUs 124.sub.a and 124.sub.b to 124.sub.n). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Casparian in order to incorporate techniques for providing scalability of multiple graphic processor units (GPU) that work together in a multi-coprocessor fashion to provide parallel graphics rendering methodology for an information handling system.  One would have been motivated because a combination of parallel graphics rendering methodology with dual GPU configurations has been employed to eliminate bottlenecks associated with single GPU configurations and graphics rendering (see Casparian [0004]). 
However, the prior art does not explicitly disclose the following: video chip module conforming to specifications of software defined video over ethernet (SDVoE) in each of said GPUs.
Sivertsen in the field of the same endeavor discloses a PCI video cards that use graphic processing units from an MXM mounted on the PCI video card.  In particular, Sivertsen teaches the following:
video chip module conforming to specifications of software defined video over ethernet (SDVoE) in each of said GPUs (see Sivertsen; FIG. 1; [0025-0028]; the graphics card 110 transmit uncompressed high-definition video, audio over local area network 130 via ethernet).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with teaching of Sivertsen in order to incorporate a PCI video cards that use graphic processing units from an MXM mounted on the PCI video card that allows uncompressed high-definition video, audio to be transmitted over local area network 130 via ethernet. One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted the specific teaching of Sivertsen discloses graphics cards are able to transmit uncompressed high-definition video and audio over ethernet.

Regarding claim 2, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein said network switch is a switch hub (see LaBosco; [0262]; switches 106).  

Regarding claim 3, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein each of said GPUs connects to said network switch through a line selected from a group consisting of a cable line and a fiber line; and said line conforms to specifications selected from a group consisting of CAT-6 specifications and CAT-7 specifications (see LaBosco; [0268]; the transmitter 104-to-switch 106 interface and switch 106-to-receiver 108 interface are characterized in FIG. 2 as local area network (LAN) interface 204, and can use Category-5 (Cat-5) copper cabling or fiber optic cabling).  

Regarding claim 4, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein each of said GPUs comprises a circuit board, said video transmission interfaces, said IP interfaces, and said replaceable MxM video chip module; said video transmission interfaces separately electrically connect to said circuit board; said IP interfaces separately electrically connect to said circuit board; said replaceable MxM video chip module is replaceable and plugged in said circuit board and electrically connects to said circuit board; and said replaceable MxM video chip module electrically connects to said video 12transmission interfaces and said IP interfaces through said circuit board (see Casparian; [0031]; as further shown in FIG. 2, each of primary graphics card 120 and secondary graphics card 140a may be provided with GPUs that are implemented as Mobile PCI Express Module standard (MXM) modules, although any other circuit configuration for GPUs 124 and 144 may be alternatively employed. As further illustrated in FIG. 2, additional secondary graphics cards 140 may be provided (e.g., as plug-in PCI-E cards) and coupled via data bus line 132 or via additional optional data bus lines to primary graphics card 120).  

Regarding claim 5, LaBosco-Casparian-Sivertsen discloses the method according to claim 4, wherein said circuit board has an MxM slot; and wherein said replaceable MxM video chip module is replaceable and plugged in said MxM slot (see Casparian; [0031]; additional secondary graphics cards 140 may be provided (e.g., as plug-in PCI-E cards) and coupled via data bus line 132 or via additional optional data bus lines to primary graphics card 120).  

Regarding claim 6, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein said IP interfaces obtain connections of at most 10-gigabyte ethernet (see LaBosco; [0295]; There can be a 10 Gbit infrastructure that can handle uncompressed audio/video data rates).

Regarding claim 7, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein said video source terminal is selected from a group consisting of a computer and a cell phone (see LaBosco; [0006]; corporate audiovisual distribution network may comprise multiple AV sources such as media servers, personal computer devices).  

Regarding claim 8, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein said video receiving terminal is a monitor (see LaBosco; [0006]; Audio sinks can include televisions, displays).  

Regarding claim 9, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein said replaceable MxM video chip module has an input/output (I/O) bus and a PCI-E bus (see Casparian; [0031];  each of primary graphics card 120 and secondary graphics card 140a may be provided with GPUs that are implemented as Mobile PCI Express Module standard (MXM) modules, although any other circuit configuration for GPUs 124 and 144 may be alternatively employed. As further illustrated in FIG. 2, additional secondary graphics cards 140 may be provided (e.g., as plug-in PCI-E cards) and coupled via data bus line 132 or via additional optional data bus lines to primary graphics card 120).

Regarding claim 10, LaBosco-Casparian-Sivertsen discloses the method according to claim 9, wherein said I/O bus conforms to specifications of version 2.0 of HD multimedia interface (HDMI) (HDMI 2.0) x N, and N is a positive integer (see LaBosco; [0268]; FIG. 2 illustrates physical connectivity block diagram 200 of audiovisual distribution network 100 shown in FIG. 1 according to an embodiment. AV sources 102 are communicatively coupled to transmitters 104 over a security protocol protected link, such as an HDCP 1.x protected HDMI interface (HDMI/HDCP interface) 202).  

Regarding claim 11, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein said HD video signals are video signals conforming to specifications of an interface selected from 13a group consisting of an HDMI 2.0 interface, a digital video interface, a serial digital interface, and a digital video interface (see LaBosco; [0263]; the audiovisual data can be transmitted as an industry standard signal. For example, the audiovisual data can be transmitted via a high-definitional multimedia interface (HDMI), as shown in FIG. 2. The HDMI specification defines an interface for carrying digital audiovisual data. Throughout this discussion, AV source 102 will be described as transmitting digital audiovisual data over an HDMI interface. However, as those of skill in the art can appreciate, the audiovisual interface can be any other interface for transmitting video such as a video graphics array (VGA) interface, a digital video interface (DVI) interface, or a DisplayPort (DP) interface, among others).  

Regarding claim 12, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein said HD video signals are 4K-resolution video signals confirming to HDMI 2.0 specifications (see LaBosco; [0268]; FIG. 2 illustrates physical connectivity block diagram 200 of audiovisual distribution network 100 shown in FIG. 1 according to an embodiment. AV sources 102 are communicatively coupled to transmitters 104 over a security protocol protected link, such as an HDCP 1.x protected HDMI interface (HDMI/HDCP interface) 202).  

Regarding claim 13, LaBosco-Casparian-Sivertsen discloses the method according to claim 1, wherein each of said video transmission interfaces is selected from a group consisting of an HDMI interface, a digital video interface, a serial digital interface, and a digital video interface (see LaBosco; [0263]; the audiovisual data can be transmitted as an industry standard signal. For example, the audiovisual data can be transmitted via a high-definitional multimedia interface (HDMI), as shown in FIG. 2. The HDMI specification defines an interface for carrying digital audiovisual data. Throughout this discussion, AV source 102 will be described as transmitting digital audiovisual data over an HDMI interface. However, as those of skill in the art can appreciate, the audiovisual interface can be any other interface for transmitting video such as a video graphics array (VGA) interface, a digital video interface (DVI) interface, or a DisplayPort (DP) interface, among others).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-13 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451